ON MOTION

ORDER

David Joseph Woods (“Woods”) moves without opposition for reconsideration of the court’s February 2, 2012, 463 Fed. Appx. 925, 2012 WL 858612, order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) Statement Concerning Discrimination.
Woods having filed the required Statement Concerning Discrimination,
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s February 2, 2012 dismissal and the mandate be, and the same *895hereby are, vacated and recalled, and the petition for review is reinstated.
(2) Woods’ brief is due on or before April 13, 2012.